PER CURIAM.
A careful reading of the record in this case confirms us in the opinion that the question as to whether either or both of the defendants were guilty of negligence was fully and fairly tried and submitted, that the submission of the question as to whether the plaintiff guest of the third party defendant was free from fault did no legal harm of which either she or her co-plaintiff may now complain and that the jury’s verdict was a permissible finding from the evidence. The judgment of the District Court is therefore affirmed.